Published Order Converting Suspension for Noncooperation with the Disciplinary Process to Indefinite Suspension Loretta H. Rush, Chief Justice of Indiana On June 1, 2017, pursuant to Indiana Admission and ' Discipline Rule 23(10.1)(c)(2), this Court1 in DI-144 suspended Respondent from the practice of law in this State for failing to cooperate with the Indiana Supreme Court Disciplinary Commission concerning a grievance, No. 17-0800, filed against Respondent. The Commission has now moved to convert Respondent’s suspension to an indefinite suspension from the practice of law pursuant to Admission and Discipline Rule 23(10.1)(c)(4). Respondent has not responded to the Commission’s motion to convert the current suspension. The Court finds that more than ninety (90) days have passed since Respondent was suspended due to noncooperation with the disciplinary process. Accordingly, the Court concludes that Respondent’s suspension in DI-144 should be converted to an indefinite suspension from the practice of law pursuant to Admission and Discipline Rule 23(10.1)(c)(4). IT IS THEREFORE ORDERED in DI-144 that Respondent’s current suspension from the practice of law for failure to cooperate with the disciplinary process is converted to an indefinite suspension, effective immediately. Respondent is ordered to fulfill the. continuing, duties of a suspended attorney under Admission and Discipline Rule 23(26). To be readmitted to the practice of law in this State, Respondent must cure the causes of all suspensions in effect and successfully petition this Court for reinstatement pursuant to Admission and Discipline Rule 23(18)(b). Respondent also was ordered in DI-526 to show cause why he should not be suspended for failure to cooperate with the Commission’s investigation of a separate grievance, No. 17-1021, filed against him. Respondent has not done so, and the Commission has filed in DI-526 a “Request for Ruling and to Tax Costs” asserting Respondent- still has not cooperated, to which Respondent, has not responded. In light of Respondents indefinite suspension in DI-144, the Court now- DISMISSES the proceeding in DI-526 as moot. If Respondent seeks reinstatement to the practice of law, the issues raised in DI-526 may be addressed in the reinstatement process under Admission and Discipline Rule 23(18). The Court further ORDERS, pursuant to Admission and Discipline Rule 23(10. l)(d), that Respondent reimburse the Disciplinary Commission $513.12 for the costs of prosecuting the proceeding in DI-526. All Justices concur.